

117 HR 2621 IH: Forestry Education and Workforce Development Act of 2021
U.S. House of Representatives
2021-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2621IN THE HOUSE OF REPRESENTATIVESApril 16, 2021Mr. Fulcher introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Agriculture to carry out a forestry education and workforce development grant program, and for other purposes.1.Short titleThis Act may be cited as the Forestry Education and Workforce Development Act of 2021. 2.Forestry education and workforce development grant program(a)In generalThe Secretary of Agriculture shall establish a competitive grant program to make grants to eligible institutions to carry out forestry education and workforce development programs to prepare students for careers in forestry. (b)ProposalTo be eligible to receive a grant under this section, an eligible institution shall submit to the Secretary of Agriculture a proposal at such time, in such manner, and containing such information as the Secretary may require.(c)Equitable awardsFor each fiscal year for which grants are awarded under this section, the amount of grant funds awarded to eligible institutions described in paragraph (1) of subsection (f) shall be equal to the amount of grant funds awarded to eligible institutions described in paragraphs (2) and (3) of such subsection.(d)Use of grant funds(1)In generalGrants made under this section shall be used to—(A)award scholarships to students enrolled in the eligible institution and pursuing degrees in forestry, including students historically underrepresented in the field of forestry;(B)expand, enhance, or improve forestry educational capacities of the eligible institution, including libraries, curriculum, faculty, and scientific instrumentation;(C)recruit and retain—(i)secondary school or undergraduate students to pursue certifications in forestry or acquire training in technical forestry skills, including students historically underrepresented in the field of forestry; or(ii)undergraduate and graduate students to pursue degrees in forestry, including students historically underrepresented in the field of forestry;(D)design and develop resources or programs that prepare students enrolled in the eligible institution for careers in forestry, including internship and apprenticeship programs;(E)provide hands-on training and research opportunities for such students; or(F)carry out any other activity the Secretary of Agriculture determines appropriate.(2)Clarification of forestry educationFor purposes of paragraph (1), the terms degrees in forestry, certifications in forestry, and training in technical forestry skills include degrees, certifications, and training in forestry, forest sciences, natural resources management, or other related educational disciplines. (e)Payment of non-Federal shareAs a condition of receiving a grant under this section, the Secretary of Agriculture shall require the recipient of the grant to provide funds or in-kind support from non-Federal sources in an amount that is specified by the Secretary and based on assessed institutional needs.(f)Eligible institution definedIn this section, the term eligible institution means—(1)a land grant college or university, including an institution eligible to receive funding under—(A)the Act of July 2, 1862;(B)the Act of August 30, 1890, including Tuskegee University;(C)Public Law 87–788 (commonly known as the McIntire-Stennis Act of 1962); or(D)the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note); (2)a community college or area career and technical education school (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)); or(3)an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).(g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $20,000,000 for each of fiscal years 2021 through 2030 to carry out this section.3.Civilian Conservation Centers reforestation activitiesSection 147(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3197(d)) is amended by adding at the end the following:(4)Reforestation activitiesEnrollees in Civilian Conservation Centers may provide assistance in carrying out reforestation activities in priority areas, as determined by the Secretary of Agriculture. .